Title: From David Humphreys to Hugh Hughes, 10 July 1782
From: Humphreys, David
To: Hughes, Hugh,Lutterloh, Henry Emanuel


                  
                     Gentlemen
                     Head Quarters Newburgh July 10th 1782
                  
                  The Commander in Chief sensible of the immense importance of preserving the Horses & Teams of the Army in good condition for service through the Campaign & considering that the Movements, supplies & success of an Army frequently depend on this Article alone; hath commanded me, to request from you Gentlemen in writing, a joint Report on the following Points, viz.
                  What number of Horses & Teams have arrived, what number more are expected, when, & from whence?  
                  In what condition are they?
                  How or by what means are they now supplied with forage?
                  What are the prospects for the Campaign in this article?
                  In case of deficiency of Money, & public supplies, what provision is made by the laws of this state for furnishing Grass, or any other species of Forage?
                  His Excellency directs, besides the report on the aforementioned Questions; that you do also as soon as may be give in an Estimate of the quantity of forage necessary for the Army, together with your sentiments of the best practicable Plan under our circumstances for keeping up the supply, particularly of pasturage, through the Campaign.
                  The General is the rather induced to give this order, at this time, in so explicit a manner; that, if the present means are not adequate to the object, Measures may be taken while the Legislature is sitting, to prevent the public Cattle from suffering & the service from being essentially injured on the one hand; as well as to supersede the necessity of an arbitrary seizure of private property (without compensation) for their subsistence, on the other.  I am Gentlemen, Your Most Obedt Hble Servt
                  
                     D. Humphrys
                     Aid de Camp
                  
               